 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 12cr1127-JAH
12                                     Plaintiff,
                                                        ORDER DIRECTING
13   v.                                                 CONCURRENT SERVICE OF
                                                        SENTENCE
14   FRANCISCO HERRERA,
15                                    Defendant.
16
17         IT IS HEREBY ORDERED that the 188-month sentence imposed in 12cr1127-JAH,
18   run concurrently to the 24-month sentence imposed in case number 07cr1320-DMS. This
19   order is nunc pro tunc to October 11, 2012, the date the judgment originally was issued in
20   this case.
21
22   DATED:       December 11, 2019
23                                                  _________________________________
24                                                  JOHN A. HOUSTON
                                                    United States District Judge
25
26
27
28

                                                    1
                                                                                    12cr1127-JAH
